 Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
    Exhibit Application of Accountant for Trustee for Compensation Page 1 of 21


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                       :         CHAPTER 7
                                             :
BEAUTIFUL BROWS LLC,                         :         CASE NO. 18-66766-JWC
                                             :
         Debtor.                             :
                                             :

         FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
 COMPENSATION OF HAYS FINANCIAL CONSULTING, LLC, AS ACCOUNTANTS
                    TO THE CHAPTER 7 TRUSTEE

         COMES NOW Hays Financial Consulting, LLC (“HFC” or “Applicant”), accountants

to S. Gregory Hays, Chapter 7 Trustee (“Trustee”) for the above-styled case, and, pursuant to 11

U.S.C. § 330 and Bankruptcy Rule 2016, files this first and final application (“Application”)

seeking final allowance of compensation in the amount of $5,682.50 and reimbursement of

expenses in the amount of $30.15 for the period from August 30, 2019 through and including

April 24, 2020 (the “Application Period”). In support hereof, Applicant shows as follows:

                                                  1.

         On October 3, 2018 (the “Petition Date”), Beautiful Brows, LLC (“Debtor”) filed a

voluntary petition for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§

101 et seq. (as amended, modified, or supplemented, the “Bankruptcy Code”) in the United

States Bankruptcy Court for the Northern District of Georgia, Atlanta Division, initiating

Chapter 11 Case No. 18-66766-jwc.

                                                  2.

         On November 21, 2018, the United States Trustee filed a Notice of Appointment of

Chapter 11 Trustee and Setting of Bond [Doc. No. 46] pursuant to which S. Gregory Hays was

appointed as the Chapter 11 Trustee for the bankruptcy estate of the Debtor. After the United
 Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
    Exhibit Application of Accountant for Trustee for Compensation Page 2 of 21


States Trustee filed an Application for Approval of Selection of Appointment of Chapter 11

Trustee [Doc. No. 47] on November 21, 2018, the Court entered an Order Approving

Appointment of Chapter 11 Trustee [Doc. No. 49] on November 26, 2018, confirming the

appointment of S. Gregory Hays as the Chapter 11 trustee in the Case.

                                                 3.

       On December 3, 2018, Trustee filed Application for Approval of Employment of Hays

Financial Consulting, LLC as Accountants for the Trustee [Doc. No. 57] seeking an order from

the Court authorizing him to retain Applicant as his accountants in the Chapter 11 case, and, on

December 4, 2018, the Court entered its Order [Doc. No. 58] approving the retention of

Applicant and the employment of Applicant as accountant for Trustee.

                                                 4.

       On September 3, 2019, the Court converted the Case to a proceeding under Chapter 7

effective August 30, 2019 [Doc. No. 170] and directed the United States Trustee to appoint a

trustee in the Chapter 7 Case.

                                                 5.

       On September 17, 2019 Trustee filed an Application to Employ Hays Financial

Consulting, LLC as Accountants to the Chapter 7 Trustee [Doc. No. 180], which was approved

by an Order entered on October 1, 2019 [Doc. No. 186].

                                                 6.

       Pursuant to this Application, Applicant seeks final approval, allowance, and payment

pursuant to §§ 330 and 331 of the Bankruptcy Code of compensation for services rendered as

accountants for the Trustee incurred in connection therewith during the Application Period.
 Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
    Exhibit Application of Accountant for Trustee for Compensation Page 3 of 21


                                                      7.

         For the period covered by this application, HFC devoted a total of not less than 29.6

hours in rendering services as accountants to the Trustee. Applicant has not previously been

allowed or paid any compensation for the period covered by this application. Summaries of

hours spent by subject area and by professional are attached as Exhibit “A”.

                                                      8.

         The Services of the Applicant during the Application Period are summarized by category

below.

                   (a)   Accounting. This category includes efforts of the Applicant review and

         reconciling the Chapter 11 transactions and preparing monthly operating reports for

         same, preparing a rule 1019 report and winding down the bank activity of the Chapter 11

         debtor.

                   (b)   Fee / Employment Applications & Objection. This category includes

         the Applicants efforts to prepare its final fee application in the Chapter 11 case and the

         preparation of this first and final fee application for the Chapter 7 case.

                   (c)   Tax Issues. This category includes activity by the Applicant including

         review of transactions for any open tax matters and the preparation of the 2019 forms

         1099.

                                                      9.

         Applicant shows that all services were necessary to assist the Trustee in the proper and

effective administration of the Debtor’s estate and the exercise of the powers of the Trustee.

Applicant shows that the fair and reasonable value of such services, and the costs of comparable

services in a case not proceeding under the Bankruptcy Code, is not less than $5,682.50 based
 Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
    Exhibit Application of Accountant for Trustee for Compensation Page 4 of 21


primarily on the normal hourly rates of providing such services and calculated using the

“lodestar” calculation of reasonable hourly rates multiplied by the number of hours actually

expended, as summarized on Exhibit “A”. The time expended and services performed by HFC

are duly itemized and set forth in Exhibit "B" attached hereto and by reference incorporated

herein and made part of this Application.

                                                        10.

       Applicant shows that all services for which compensation during this Application Period

is requested have been actually provided to the Debtors and/or the Trustee, and to no other

parties, and have been necessary for the proper and effective administration of this case and for

the benefit of the Debtor’s estate and its creditors.

                                                        11.

       Applicant’s employees have substantial experience and expertise in providing financial

and accounting services in bankruptcy cases and to fiduciaries in such cases. Applicant’s

employee hourly rates are fair and reasonable and the same as the cost for such services other

than in a bankruptcy case.

                                                        12.

       The compensation requested is allowable pursuant to the twelve factor test (the “Johnson

Factors”) set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.

1974), as modified and made applicable to bankruptcy cases by the Eleventh Circuit Court of

Appeals in Grant v. George Schumann Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990). The

Johnson Factors and their applicability in these cases are as follows:

               (a)     Time and Labor Required:               HFC expended 29.6 hours in performing

       services as accountants to the Trustee during the Application Period. The billing rates of
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 5 of 21


     the various professionals and other personnel who have performed services for the

     Committee are detailed in HFC’s billing statements, which are attached hereto as Exhibit

     “A”.

            (b)     Novelty and Difficulty of Questions Presented: The work performed by

     HFC has involved issues of varying complexity, as set forth in substantial detail in the

     billing statements attached to this Application.

            (c)     Skill Requisite to Perform Professional Services: The Trustee selected

     HFC as its accountants because HFC’s professionals possess substantial expertise and

     experience in bankruptcy and related fields and are well-qualified to perform professional

     services.

             (d)    Preclusion of Other Employment Due to Acceptance of the Cases:

     Professionals of HFC have devoted time and resources to these cases, to the possible

     preclusion of involvement in other matters.

            (e)     Customary Fees for the Type of Services Rendered: HFC believes that the

     fees requested and the hourly rates set forth herein are consistent fees typically charged

     for the type of services rendered in cases of this magnitude and complexity. The hourly

     rates charged by HFC in this Application are comparable to the rates that HFC would

     charge to a non-bankruptcy client for work of a similar nature and complexity.

            (f)     Whether the Fee is Fixed or Contingent: Pursuant to section 330(a) of the

     Bankruptcy Code, HFC’s fee is subject to Court approval, and is primarily based upon

     hourly rates and does not involve any fixed or flat fees. Compensation is “contingent”

     only in the sense that there are risks of non-allowance or non-payment.
 Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
    Exhibit Application of Accountant for Trustee for Compensation Page 6 of 21


               (g)   Time Limitations Imposed by the Client or Other Circumstances: Certain

       tax filing deadlines have been applicable herein.

               (h)    The Amount Involved and Results Obtained: HFC shows that the Trustee,

       with the assistance of all professionals involved, has achieved a successful result in this

       case.

               (i)    The Experience, Reputation, and Ability of the Professional: HFC has

       extensive experience in bankruptcy matters. Its reputation and ability are well known to

       the Court.

               (j)    Undesirability of the Case:     This factor is inapplicable to the present

       Chapter 7 cases.

               (k)        Nature and Length of Professional Relationship with the Client: HFC

       was employed by the Trustee as his accountants in this bankruptcy case. Thus, the

       professional relationship is an ongoing one.

               (l)    Awards in Similar Cases: HFC is regularly awarded compensation in

       Chapter 7 and Chapter 11 cases on the same basis as requested herein.

                                                    13.

       In connection with the provision of services as set forth herein above, Applicant has

incurred expenses or will incur expenses in the closing of the case in the amount of $30.15.

Expenses are summarized on Exhibit “A” and itemized on Exhibit “C” attached hereto and

incorporated herein. Applicant seeks allowance of said expenses as reasonable and necessarily

incurred.
 Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
    Exhibit Application of Accountant for Trustee for Compensation Page 7 of 21


                                                   14.

       No agreement or understanding exists between HFC and any other person for the sharing

of compensation to be received for services rendered in connection with this case. All services

for which compensation is requested were performed for the Trustee and the estate and not on

behalf of any committee, creditor or any other person or persons.

                                                   15.

       Based on the foregoing, Applicant seeks final allowance of $5,682.50 as compensation

for the period covered by this Application. Applicant shows that compensation in such amount

is reasonable compensation based on the nature, the extent, and the value of services rendered,

the time spent to provide such services, and the cost of comparable services other than in a

bankruptcy case.

                                                   16.

       Attached hereto as Exhibit “D” is a Declaration of S. Gregory Hays, Managing Principal

of Applicant, confirming the facts set out in the Application and exhibits hereto.

       WHEREFORE, Applicant respectfully prays:

       a.      That Applicant be allowed final compensation in the amount of $5,682.50 as and

               for the reasonable value of services rendered in connection with its retention as

               accountants for the Trustee for the Application Period;

       b.      That Applicant be allowed the sum of $30.15 for the reimbursement of out-of-

               pocket expenses incurred in this case during the Application Period;

       c.      that the Court authorize payment of amounts allowed as deemed appropriate and

               equitable by the Court from the fund available in the bankruptcy estate; and
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 8 of 21


      d.     that the Court grant such other and further relief as may be just and proper.



      Respectfully submitted, this 28th day of April, 2020.


                                            /s/ S. Gregory Hays
                                           S. Gregory Hays

Hays Financial Consulting, LLC
2964 Peachtree Rd, NW Ste. 555
Atlanta, Georgia 30305
(404) 926-0060
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 9 of 21




                             Exhibit A
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
                           Hays Financial
   Exhibit Application of Accountant       Consulting,
                                     for Trustee       LLC
                                                 for Compensation Page 10 of 21
                                        2964 Peachtree Road
                                              Suite 555
                                       Atlanta, GA 30305-2153

  Beautiful Brows, LLC
  Case # 18-66766-JWC



                              For the Period from    8/30/2019 to 4/24/2020

   April 24, 2020




              Professional Services

                                                                              Hours    Amount

              Accounting                                                      17.80    3,025.00
              Fee / Employment Applications & Objection                        4.30    1,290.00
              Tax Issues                                                       7.50    1,367.50
                For professional services rendered                            29.60   $5,682.50

              Additional Charges :

              Federal Express                                                            11.85
              Postage                                                                     5.45
              Tax Return Preparation                                                     12.85
                Total costs                                                             $30.15


                Total amount of this bill                                             $5,712.65
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
                           Hays Financial
   Exhibit Application of Accountant       Consulting,
                                     for Trustee       LLC
                                                 for Compensation Page 11 of 21
                                            2964 Peachtree Road
                                                  Suite 555
                                           Atlanta, GA 30305-2153

  Beautiful Brows, LLC
  Case # 18-66766-JWC



                                      For the Period from           8/30/2019 to 4/24/2020

   April 24, 2020




              Professional Services

                                                                                    Hrs/Rate          Amount

              Dwaine A. Butler                                                         10.70          1,872.50
                                                                                    175.00/hr
              James R. Jennings, CPA                                                     0.10            30.00
                                                                                    300.00/hr
              Scott S. Askue                                                             6.40         1,920.00
                                                                                    300.00/hr
              Theresa Brummer                                                          12.40          1,860.00
                                                                                    150.00/hr
                 For professional services rendered                                     29.60       $5,682.50

              Additional Charges :

              Federal Express                                                                            11.85
              Postage                                                                                     5.45
              Tax Return Preparation                                                                     12.85
                 Total costs                                                                            $30.15


                 Total amount of this bill                                                          $5,712.65




            CFE - Certified Fraud Examiner                                   CPA - Certified Public Accountant
            CIRA - Certified Insolvency and Restructuring Advisor            PHR - Professional in Human Resources
            CTP - Certified Turnaround Professional
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 12 of 21




                              Exhibit B
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
                           Hays Financial
   Exhibit Application of Accountant       Consulting,
                                     for Trustee       LLC
                                                 for Compensation Page 13 of 21
                                       2964 Peachtree Road
                                             Suite 555
                                      Atlanta, GA 30305-2153

  Beautiful Brows, LLC
  Case # 18-66766-JWC



                              For the Period from   8/30/2019 to 4/24/2020
   April 24, 2020




              Professional Services

                                                                     Hrs/Rate      Amount

                Accounting

   8/30/2019 TB  Researched US Trustee payment issues and                0.40        60.00
                 responded to email from the Trustee. Processed        150.00/hr
                 payment for balance due to US Trustee.
    9/3/2019 TB  Reviewed and responded to email from Dwaine             0.20        30.00
                 Butler regarding vendor payments.                     150.00/hr
    9/4/2019 TB  Reviewed the East West Bank account for recent          0.60        90.00
                 activity; entered banking transactions as             150.00/hr
                 necessary and reconciled to date. Email to the
                 Trustee regarding vendor charges. Reviewed and
                 responded to follow up emails.
   9/10/2019 TB  Reviewed the East West Bank account for recent          0.30        45.00
                 activity; entered banking transactions as             150.00/hr
                 necessary and reconciled to date. Recorded
                 electronic vendor payments.
   9/11/2019 TB  Reviewed the East West Bank account for recent          0.50        75.00
                 activity; entered banking transactions as             150.00/hr
                 necessary and reconciled to date. Reconciled
                 August bank statement. Reviewed and responded
                 to emails from the Trustee.
   9/12/2019 DAB Discussed accounting and payment to vendors             0.20        35.00
                 with the Trustee.                                     175.00/hr
   9/16/2019 DAB Reviewed several emails from the Trustee and            0.40        70.00
                 Theresa Brummer regarding production of the           175.00/hr
                 month end reports. Discussed account
                 reconciliation and verified outstanding payables.
             TB  Began working on August monthly operating               0.50        75.00
                 report. Email to the Trustee regarding same.          150.00/hr
   9/17/2019 TB  Reviewed the East West Bank account for recent          1.10       165.00
                 activity; entered banking transactions as             150.00/hr
                 necessary and reconciled to date. Email to
                 Dwaine Butler regarding outstanding vendor
                 check. Phone conversation with Scott Askue
                 regarding report preparation. Prepared final
                 monthly operating report. Emailed payroll
                 accountant regarding outstanding check; follow up
                 phone conversation with same.
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 14 of 21


  Beautiful Brows, LLC                                                        Page       2

                                                                        Hrs/Rate      Amount

   9/17/2019 DAB Reviewed and responded to emails from Theresa              1.00       175.00
                 Brummer regarding verification of payment of             175.00/hr
                 outstanding accounting invoice. Reviewed several
                 emails from Mrs. Brummer regarding final report
                 pre conversion. Reviewed reports.
   9/18/2019 DAB Verified account balance and vendor payments.              0.20        35.00
                 Discussed with the Trustee.                              175.00/hr
   9/19/2019 TB  Reviewed the East West Bank account for recent             0.70       105.00
                 activity; entered banking transactions as                150.00/hr
                 necessary and reconciled to date. Email to Scott
                 Askue regarding funds transfer from East West
                 Bank to Rabo Bank. Prepared check to transfer
                 funds to Rabo Bank account. Emails with the
                 Trustee regarding bank account transactions.
             DAB Prepared payments. Drafted email to and                    0.70       122.50
                 reviewed email from Theresa Brummer regarding            175.00/hr
                 same. Reviewed record of transactions in
                 preparation of conversion report.
   9/20/2019 TB  Reviewed the East West Bank account for recent             0.30        45.00
                 activity. Email to the Trustee and Dwaine Butler         150.00/hr
                 regarding same. Reviewed and responded to
                 emails regarding final monthly operating report.
             DAB Reviewed several emails from Theresa Brummer               0.60       105.00
                 and Scott Askue regarding overview of East West          175.00/hr
                 Bank transaction activity. Reviewed report for
                 verification of debits. Discussed issues with the
                 Trustee regarding preparation of the monthly
                 operating report. Reviewed email from Mrs.
                 Brummer regarding same.
   9/25/2019 DAB Reviewed email from Theresa Brummer regarding              0.50        87.50
                 the monthly bank transaction report. Reviewed            175.00/hr
                 and verified transactions. Discussed with the
                 Trustee. Prepared vendor payment for mailing.
   9/26/2019 DAB Discussed issues with the Trustee regarding the            0.50        87.50
                 final Tucker Imports sale total from the auction.        175.00/hr
                 Reviewed auction bid schedule for information to
                 include in final accounting report. Drafted email to
                 and reviewed email from the Trustee regarding
                 same.
             SSA Prepared report of assets and disposition during           1.20       360.00
                 the Chapter 11 case for Rule 1019 report.                300.00/hr
                 Prepared report of remaining case assets.
   9/27/2019 TB  Reviewed the East West Bank account for recent             0.50        75.00
                 activity. Responded to email from Scott Askue            150.00/hr
                 regarding bank account closure. Completed
                 review of payroll tax issues and responded to
                 email from the Trustee.
             DAB Reviewed emails from the Trustee and Theresa               0.30        52.50
                 Brummer regarding the IRS payment refund.                175.00/hr
                 Discussed receipt of refund and mail forwarding
                 with the Trustee.
   10/2/2019 TB  Reviewed the East West Bank account for recent             0.30        45.00
                 activity; recorded bank fees. Email to the Trustee       150.00/hr
                 regarding bank fees.
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 15 of 21


  Beautiful Brows, LLC                                                        Page       3

                                                                        Hrs/Rate      Amount

   10/2/2019 DAB Discussed issues with the Trustee regarding final          0.20        35.00
                 accounting and clearance of vendor payments.             175.00/hr
   10/3/2019 TB  Reviewed the East West Bank account for recent             0.30        45.00
                 activity; recorded fee credits. Email to the Trustee     150.00/hr
                 regarding same.
   10/9/2019 TB  Reconciled September bank statement. Prepared              0.80       120.00
                 both accountant and trustee invoices.                    150.00/hr
             DAB Reviewed September bank statement and verified             0.50        87.50
                 transactions. Drafted email to and reviewed email        175.00/hr
                 from Theresa Brummer regarding account
                 reconciliation.
  10/10/2019 TB  Reviewed the East West Bank account for recent             1.00       150.00
                 activity. Emailed information for fee application as     150.00/hr
                 requested. Prepared revised invoices as
                 requested.
  10/11/2019 DAB Reviewed and responded to email from the                   0.50        87.50
                 Trustee regarding accounting and estimated               175.00/hr
                 payment to Ameris. Discussed issues with Mr.
                 Hays regarding same. Reviewed schedule and
                 verified accounting.
  10/14/2019 TB  Reviewed email regarding August ACH fee                    0.20        30.00
                 dispute from Dwaine Butler; responded regarding          150.00/hr
                 September fee dispute.
             DAB Reviewed mailing from East West Bank regarding             0.30        52.50
                 ACH payment claim. Drafted email to and                  175.00/hr
                 reviewed email from Theresa Brummer regarding
                 same.
  10/16/2019 DAB Reviewed and responded to email from Theresa               0.30        52.50
                 Brummer regarding the monthly bank fees and              175.00/hr
                 closing of the account. Discussed same with the
                 Trustee.
  10/21/2019 TB  Prepared check to transfer Chapter 11 bank                 0.20        30.00
                 balance to Chapter 7 account.                            150.00/hr
  10/23/2019 DAB Emails to and from Theresa Brummer regarding               0.20        35.00
                 verification of account balance and close out.           175.00/hr
  10/29/2019 TB  Reviewed the East West Bank account for recent             0.30        45.00
                 activity; entered banking transactions and               150.00/hr
                 reconciled to date. Emailed Trustee regarding
                 account closure.
             DAB Reviewed email from Theresa Brummer regarding              0.40        70.00
                 verification of Trustee account balance and close        175.00/hr
                 out of account. Reviewed bank activity report.
   11/4/2019 DAB Reviewed October bank statement and verified.              0.20        35.00
                                                                          175.00/hr
   3/18/2020 TB     Prepared partial year financial reports as              1.40       210.00
                    requested by the Trustee. Revised ledger for          150.00/hr
                    Chapter 7 transactions and prepared revised
                    reports.

                    Subtotal                                               17.80      3,025.00
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 16 of 21


  Beautiful Brows, LLC                                                         Page       4

                                                                         Hrs/Rate      Amount

               Fee / Employment Applications & Objection

  10/11/2019 SSA   Began review and editing of fee invoice.                  0.60       180.00
                                                                           300.00/hr
  10/16/2019 SSA   Drafted Chapter 11 fee application and prepared           2.20       660.00
                   exhibits to same.                                       300.00/hr
   4/24/2020 SSA   Drafted final fee application and prepared exhibits       1.50       450.00
                   for same.                                               300.00/hr

                   Subtotal                                                  4.30      1,290.00

               Tax Issues

   9/25/2019 TB    Began reviewing payroll tax issues from the               0.30        45.00
                   Trustee's email.                                        150.00/hr
  10/15/2019 SSA   Reviewed and verified content of objection to IRS         0.40       120.00
                   and GA DOR tax claims.                                  300.00/hr
  10/30/2019 JRJ   Reviewed year to date activity in order to assess         0.10        30.00
                   2019 tax filing requirements.                           300.00/hr
   11/1/2019 SSA   Reviewed file and drafted email to Jim Jennings           0.20        60.00
                   regarding open matters and issues to be                 300.00/hr
                   addressed on tax returns.
   12/2/2019 DAB   Discussed issues with the Trustee regarding               0.40        70.00
                   correspondence with Debtor related to tax issues.       175.00/hr
                   Telephone call to Saleem Delawalla regarding
                   same.
   12/4/2019 DAB   Telephone call to Saleem Delawalla regarding              0.30        52.50
                   request for information to produce year end tax         175.00/hr
                   return. Drafted email to and reviewed email from
                   the Trustee regarding same.
   1/15/2020 DAB   Reviewed and responded to emails from Theresa             1.00       175.00
                   Brummer regarding production of 2019 1099               175.00/hr
                   documents. Reviewed information regarding
                   landlords and business purchaser. Drafted email
                   to and reviewed email from Greg Hays regarding
                   same. Telephone call from Mrs. Brummer
                   regarding same.
   1/21/2020 DAB   Drafted email to and reviewed email from Theresa          0.40        70.00
                   Brummer regarding research of vendor 1099               175.00/hr
                   information. Drafted email to and reviewed email
                   from the Trustee regarding same.
   1/22/2020 DAB   Drafted email to and reviewed email from Theresa          0.30        52.50
                   Brummer regarding recovery of vendor                    175.00/hr
                   information for production of 1099s. Drafted email
                   to the Trustee regarding same.
   1/23/2020 DAB   Prepared forms 1099 with Theresa Brummer.                 0.30        52.50
                   Drafted email to the Trustee regarding same.            175.00/hr
   1/24/2020 DAB   Drafted email to and reviewed emails from the             1.00       175.00
                   Trustee and Theresa Brummer regarding recovery          175.00/hr
                   of the business tax identification numbers.
                   Researched GA Secretary of State for Nikanth
                   Salon and Guru Hari Salon business information.
                   Forwarded to Mrs. Brummer for preparation of
                   annual 1099s.
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 17 of 21


  Beautiful Brows, LLC                                                       Page        5

                                                                       Hrs/Rate       Amount

   1/24/2020 SSA   Researched for information relating to vendor EIN       0.30         90.00
                   for 1099s.                                            300.00/hr
   1/31/2020 TB    Preparation of 1099 forms for 2019                      2.50        375.00
                                                                         150.00/hr

                   Subtotal                                                7.50       1,367.50

               For professional services rendered                         29.60      $5,682.50
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 18 of 21




                              Exhibit C
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 19 of 21
                           Hays Financial Consulting, LLC
                                       2964 Peachtree Road
                                             Suite 555
                                      Atlanta, GA 30305-2153



  Beautiful Brows, LLC
  Case # 18-66766-JWC



                                  For the Period from   8/30/2019 to 4/24/2020
  April 24, 2020


                                                                                 Amount

                   Expenses

   8/31/2019   Postage                                                              1.50
   9/30/2019   Postage                                                              1.00
  10/31/2019   Postage                                                              0.50
  11/30/2019   Postage                                                              1.95
  12/31/2019   Postage                                                              0.50
   1/31/2020   Forms, printing and postage for 1099s                               12.85
   2/29/2020   FedEx for 1099's                                                    11.85

                       Subtotal                                                    30.15

                   Total costs                                                    $30.15
Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
   Exhibit Application of Accountant for Trustee for Compensation Page 20 of 21




                              Exhibit D
 Case 18-66766-jwc Doc 220-2 Filed 05/27/20 Entered 05/27/20 13:44:18 Desc
    Exhibit Application of Accountant for Trustee for Compensation Page 21 of 21


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         :        CHAPTER 7
                                               :
BEAUTIFUL BROWS LLC,                           :        CASE NO. 18-66766-JWC
                                               :
         Debtor.                               :
                                               :

                                         DECLARATION

I, S. Gregory Hays, declare under penalty of perjury that:

   1. I am the Managing Principal at Hays Financial Consulting, LLC (“HFC”) and have

         knowledge of the facts set forth herein.

   2. The facts set out in the foregoing First and Final Application for Allowance of

         Compensation of Hays Financial Consulting, LLC as Accountants to the Chapter 7

         Trustee and in the exhibits attached thereto are true and correct to the best of my

         knowledge, information and belief. Those facts are known to me personally and by

         business records of HFC, maintained in the ordinary course of business, including time

         and reimbursement records made by personnel at HFC.


                                                     /s/ S. Gregory Hays
                                                    S. Gregory Hays
